Title: From Louisa Catherine Johnson Adams to George Washington Adams, 28 November 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 28 Novbr. 1824
				
				My health is so bad that I am obliged to relinquish my correspondence almost in spite of myself for if the inclination to write seizes me my Letters can give no pleasure to those who receive them as they are tinged with the languor and weakness which pervades both my mind and my frame.—My friends here tell me that the great struggle which is now making in the political world is in great part the cause of my indisposition. I should be most happy to think so but I fear that my cure is not likely to be so speedily settled as the question which at present agitates the publick—What our Winter is to be heaven only knows as however the decision it is said must take place in the H.R. we must expect it to be unusually stormy—unless the hearts of the Members are mollified by the display of beautiful and interesting Brides who are to brighten our society through the Season.—The death of Louis eighteenth deprives us of our greatest acquisition Madame de Mareuil a truly lovely woman who I presume must remain in the shad, on account of her mourning—Mr A St John Baker has brought a Sister with him not of the brilliant class of Females but affable and agreeable—Madame Salazar is altogether of a minor order I am told but the South American manner does not appear yet to be congenial with our Northern world—Our Corps Diplomatique is very much enlarged and Genl Lafayette and suite the English Members of Parliament the Miss Wrights and the learned and accomplished visitors from Massachusetts will make us more than resplendent—Mr. Ticknor who has just been here tells us that you look sick and says you study too much This is very probable but I much fear you likewise smoke too much and for that after all your solemn promises I cann you cannot be excused by your affectionate Mother
				
					L. C. A.
				
				
			